Citation Nr: 0216676	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral plantar 
warts, currently evaluated as 10 percent disabling.

2.  (Entitlement to service connection for status post 
fracture, right ankle, with post-traumatic degenerative joint 
disease (residuals, right ankle injury), to include as 
secondary to the veteran's service-connected bilateral 
plantar warts.)

(The issue of entitlement to service connection for status 
post fracture, right ankle, with post-traumatic degenerative 
joint disease will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 until August 
1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from May 1999 and November 2000 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for status post 
fracture, right ankle, with post-traumatic degenerative joint 
disease pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing that issue. 

The Board also notes that, at his September 2002 hearing 
before the undersigned, the veteran stated that the pain 
associated with his bilateral plantar warts was causing him 
emotional problems and anxiety.  It is unclear whether the 
veteran wishes to pursue a claim for an emotional disorder as 
secondary to his service-connected bilateral plantar warts.  
As this issue has not been adjudicated by the RO to date, the 
Board therefore refers it back to the RO for appropriate 
action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's bilateral plantar warts are currently 
productive of complaints of painful tender feet; objective 
evidence reveals callosities and recurrent warts causing pain 
and requiring frequent excision.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 30 percent, 
but no higher, for bilateral plantar warts have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


In the present case, the veteran received a letter dated 
April 2002, which informed him of the VCAA.  That letter 
explained, in general terms, the type of information that he 
should submit and further included a copy VA Form 21-4142 for 
the release of records.  While not specifically referencing 
of 38 C.F.R. § 3.159, that letter discussed the efforts that 
VA would make to obtain evidence and apprised the veteran of 
his responsibility in identifying relevant records and 
ensuring that such were ultimately associated with the claims 
file.  Moreover, the letter stated the criteria for 
establishing a service connection claim.  While the letter 
did not include the rating criteria applicable to the 
veteran's increased rating claim, a statement of the case 
issued in June 2002 did contain such information.  


Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In the present case, the RO appropriately obtained evidence 
identified by the veteran.  For example, the veteran 
indicated at his personal hearing in April 2000 that he had 
received outpatient treatment at VA Medical Centers in Dallas 
and Bonham, Texas, which were not of record.  Those treatment 
reports have subsequently been obtained.  Also of record are 
VA examination reports dated January 19999 and September 
2000.  Furthermore, January 2002 statements from a VA staff 
podiatrist and from the veteran's Production Supervisor are 
of record.  Additionally, the claims file contains a May 1977 
operation report, an October 1981 letter from H.Y., D.P.M. 
and an October 1999 letter from J.K.B., D.P.M.  Moreover, 
treatment reports dated June 1997 to July 1998 from Kaiser 
Permanente are of record.  Finally, transcripts of the 
veteran's April 2000 personal hearing before the RO and his 
September 2002 hearing before the undersigned are associated 
with the claims file.  

In his April 2000 personal hearing testimony, the veteran 
stated that he underwent a surgical procedure on his feet at 
the Perot Hospital.  He did not know the date of the 
operation and he stated that he had contacted the operating 
physician, who had not maintained records of treatment.  The 
Board finds that under such circumstances further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  Thus, 
this case is now ready for appellate review.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Finally, when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Private treatment reports dated June 1997 to July 1998 from 
Kaiser Permanente reveal treatment for plantar warts.  In 
June 1997, the veteran complained of painful plantar warts, 
left foot.  The report also noted calluses, right foot.  
Liquid nitrogen was applied.  Further warts were also noted 
in November 1997 and May 1998, June 1998 and July 1998.  The 
June 1998 report indicated plantar warts at the left lateral 
sole and at the right anterior plantar foot.  The July 1998 
report noted both left and right plantar warts that were very 
painful.  On the right foot, the wart was located over the 
bony prominence.  The left wart was located at the fifth 
metatarsal area.  Both were pared down with no pinpoint 
bleeding.  

Upon VA examination in January 1999, the veteran complained 
of foot pain.  A verrucae papule of 1.2 cm was noted on the 
left sole.  The diagnosis was verrucae plantaris at left 
sole.  

VA outpatient treatment records dated September 1999 reveal a 
finding of a left plantar wart at the first and fifth 
metatarsal head.  There was decreased sensation to light 
touch at the fifth toe.  The veteran had no motor 
deficiencies and his gait was not antalgic.  X-rays revealed 
an impression of status-post left fifth plantar metatarsal 
head osteotomy and mild left first hallux valgus.  X-rays 
also showed status-post right fifth metatarsal head plantar 
osteotomy without pain.  

An October 1999 letter from J.K.B. stated that he had treated 
the veteran for foot problems from 1976 and 1981 and had 
performed surgery on the veteran's feet during that time 
period.  That physician did not have any treatment records 
available.  

A November 1999 VA outpatient treatment report noted the 
veteran's complaints of tender areas on the feet, 
bilaterally, due to plantar warts.  Multiple old scars were 
noted on the veteran's feet, along with recurrent plantar 
warts on each heel with callous formation.  The treatment 
plan involved the reduction of thickness of the calluses with 
a scalpel.  A request for healing shoes was made by the 
physician.  

In a December 1999 VA outpatient treatment report, a plantar 
wart was noted on the posterior heel of the veteran's right 
foot.  

In April 2000, the veteran testified at his personal hearing 
before the RO.  The veteran stated that he was experiencing 
difficulty putting pressure on his feet.  He stated that 
weight bearing was a problem and that he was building up a 
great deal of callus tissue in the area where his warts were 
located.  He stated that he was wearing orthopedic shoes to 
compensate and that he periodically took aspirin for his 
discomfort.  The veteran reported that his orthopedic shoes 
had made a positive difference, providing him much comfort.  
The veteran also stated that he had to alter the way he 
walked.  He denied swelling or bleeding of the feet.  

Regarding his medical history, the veteran stated that his 
first surgery on his feet was performed in 1976 by J.K.B.  He 
explained that he had had contact with that physician since 
that time but stated that the physician was not very 
cooperative about searching for medical records from that 
time period.  The veteran experienced subsequent infections 
and underwent additional surgeries.  

Regarding present treatment, the veteran stated that he went 
to the VA Medical Centers in Dallas and Bonham, Texas.  He 
stated that such treatment consists of the paring down of his 
warts and callus tissue.  He also stated that his shoes were 
prescribed through VA.  The veteran stated that his current 
condition involved one wart on each foot.  On his right foot, 
the wart was situated at his big toe.  On the left foot, his 
wart was under the small toe, on the weight-bearing area of 
the foot.  He clarified that the left foot wart was about one 
inch from the outside of the foot.  The veteran stated that 
those warts created difficulties with prolonged standing.  He 
stated that, when walking, he would ambulate on his heel and 
the bottom of his foot to avoid pain from weight bearing on 
the warts.  

A VA outpatient treatment report dated July 2000 shows 
complaints of a wart on the bottom of the left foot.  The 
veteran stated that it affected his ability to walk.  He was 
using over the counter remedies but they did not resolve his 
symptomatology.  A .75 cm plantar wart was noted along the 
lateral aspect of the left foot, distal to the fifth 
metatarsal head.  

In August 2000 the veteran presented for VA outpatient 
treatment with a complaint of right foot pain as the result 
of the excision of a large plantar wart, right foot.  Lodine 
was prescribed for the pain.  

The veteran was again examined by VA in September 2000.  The 
veteran stated that he was unable to stand on his feet for 
more than 90 minutes at a time.  He then had to shift his 
weight and rest.  He also complained of a chronic burning 
sensation.  The examination report noted a history of 
multiple operations on the fifth metatarsal head and the left 
fifth toe.  Objective examination revealed a callus, or a 
site where a callus was surgically addressed, at the lateral 
surface of the sole of the left foot.  That was in the region 
of the left fifth metatarsal head.  The veteran described 
excruciating, disabling pain limiting his weight bearing on 
that callus.  The impression was status post surgery, plantar 
wart, 3 weeks ago under the head of the left fifth 
metatarsal.  He was also diagnosed with bilateral pes planus, 
mild hallux valgus bilateral and calluses, post surgery on 
the bottom of the left foot and over toes two and four, left 
foot.  

In September 2000, the RO received pictures of the veteran's 
feet, revealing his bilateral plantar warts and associated 
callosities.

A January 2002 letter from a VA staff podiatrist stated that 
the veteran was being treated from chronic recurrent plantar 
verrucae of both feet.  The veteran was under tremendous 
discomfort and found it difficult to perform prolonged weight 
bearing activities.  The letter stated that the veteran was 
scheduled to undergo surgical excision of the lesions in the 
next few weeks and would then require decreased weight 
bearing following the procedures.  

A January 2002 letter from the Production Supervisor at the 
veteran's place of employment noted that workplace 
adjustments had been made to accommodate the veteran's 
disabilities.  He was excused from extensive prolonged 
standing and was given the opportunity to work 25 to 30 hours 
per week.  He would not be assigned duties that would 
aggravate his condition and would be able to wear any medical 
braces, shoes or other prescribed apertures.  

A February 2002 VA outpatient treatment report showed care 
for the veteran's verrucae scar tissue.  There was bleeding 
with debridement.  The assessment was verrucae/scar tissue 
hypersensitivity.  

The veteran offered testimony at a hearing before the 
undersigned in September 2002.  The veteran stated that he 
had bilateral plantar warts that were very painful.  He 
reported that he had undergone multiple surgeries for that 
condition.  The warts did not bleed outwardly, but do bleed 
after being pared down.  He stated that he had to pare them 
down approximately 3 times weekly to keep them from 
protruding from his skin.  He stated that he has had to 
compensate in walking and other weight bearing activities.  
The veteran reported that he most recently had surgery in 
February 2002.  

When asked to describe his pain, the veteran stated that it 
was a 10 out of 10.  His pain was continuous and he took 800 
milligrams of Ibuprofen at least 3 times daily.  He remarked 
that his symptoms accelerated as the day progressed.  By the 
end of the day he had "no mobility whatsoever."  He stated 
that his symptoms included swelling, throbbing, and burning.  
He further stated that his condition prevented him from 
working greater than 25 hours a week and limited his 
advancement in that many areas that he would like to pursue 
required more standing than he could bear.  He stated that 
his employer was accommodating and that chairs were provided 
when he was having difficulty due to pain.  Regarding daily 
living, the veteran reported that he had to forego many 
activities such as running and playing sports.  He stated 
that he wore special shoes for his plantar warts.  

Discussion

The veteran's bilateral plantar warts are presently rated by 
analogy under Diagnostic Code 5276 for flatfoot and his 
current evaluation is at 10 percent disabling.  Under 
Diagnostic Code 5276, a 10 percent rating applies for 
moderate symptoms; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
20 percent rating is assigned for unilateral severe symptoms, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  If such symptoms are bilateral, then a 30 
percent rating is for application.  A 30 percent rating also 
applies for unilateral pronounced pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  If those symptoms are experienced 
bilaterally, then a 50 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

The Board has reviewed the evidence of record and finds that 
the veteran is entitled to the next-higher 30 percent 
evaluation under Diagnostic Code 5276 for his bilateral 
plantar warts.  However, the evidence does not show any basis 
for a rating in excess of 30 percent.

As previously detailed, the medical evidence reveals a 
history of multiple surgeries pertaining to the veteran's 
bilateral plantar warts.  Moreover, the evidence contains 
many objective findings of plantar warts.  One such finding, 
in a July 1998 treatment record from Kaiser Permanente, noted 
that the warts were very painful.  A subsequent report of VA 
examination in January 1999 noted a verrucae papule of 1.2 cm 
was noted on the left sole.  Furthermore, a VA outpatient 
treatment report dated July 2000 revealed a .75 cm plantar 
wart was noted along the lateral aspect of the left foot, 
distal to the fifth metatarsal head.  Finally, the record 
contains photographs of the veteran's feet, which show a 
noticeable bilateral plantar wart disability.  

In addition to evidence of warts, the treatment records 
contain multiple notations of callosities.  A November 1999 
VA outpatient treatment report indicated that the veteran's 
calluses had to be shaved down with a scalpel.  A February 
2002 VA outpatient treatment report noted bleeding with 
debridement of the veteran's verrucae scar tissue.  He was 
diagnosed with verrucae/scar tissue hypersensitivity at that 
time.  

The evidence reveals consistent and repeated complaints of 
pain associated with the veteran's bilateral plantar warts 
and calluses.  At his April 2000 personal hearing before the 
RO, the veteran stated that he was experiencing difficulty 
putting pressure on his feet.  He stated that weight bearing 
was a problem and that he was building up a great deal of 
callus tissue in the area where his warts were located.  He 
stated that he was wearing orthopedic shoes to compensate and 
that he periodically took aspirin for his discomfort.  He 
commented that his warts created difficulties with prolonged 
standing and that, when walking, he would ambulate on his 
heel and the bottom of his foot to avoid pain from weight 
bearing on the warts. 
Moreover, in a July 2000 VA outpatient treatment report, the 
veteran again stated that his bilateral plantar wart 
disability affected his ability to walk.  When examined by VA 
in September 2000, he reported that he was unable to stand on 
his feet for more than 90 minutes at a time and that he then 
had to shift his weight and rest.  He also complained of a 
chronic burning sensation.  The veteran described 
excruciating, disabling pain limiting his weight bearing due 
to a callus. 

Further complaints regarding the veteran's bilateral plantar 
warts can be found in the transcript of the veteran's 
September 2002 hearing before the undersigned.  The veteran 
rated his pain as a 10 out of 10.  His pain was continuous 
and he took 800 milligrams of Ibuprofen at least 3 times 
daily.  He remarked that his symptoms accelerated as the day 
progressed, and that, by the end of the day, he had "no 
mobility whatsoever."  He stated that his symptoms included 
swelling, throbbing, and burning.  He further stated that his 
condition prevented him from working greater than 25 hours a 
week.  Regarding daily living, the veteran reported that he 
had to forego many activities such as running and playing 
sports.  He stated that he wore special shoes for his plantar 
warts.

The veteran's complaints of pain were confirmed by medical 
evidence in the form of a January 2002 letter from a VA staff 
podiatrist.  That letter indicated that the veteran was being 
treated from chronic recurrent plantar verrucae of both feet 
and that the veteran was under tremendous discomfort.  It was 
noted that he had difficulty performing prolonged weight 
bearing activities.  A January 2002 letter from the 
Production Supervisor at the veteran's place of employment 
noted that workplace adjustments had been made to accommodate 
the veteran's disabilities. 

Given the veteran's abundant complaints of severe pain, 
confirmed by objective medical findings, the Board finds that 
his service connected bilateral plantar warts disability most 
nearly approximates the next-higher evaluation of 30 percent 
under Diagnostic Code 5276.  In so deciding, the Board notes 
that one of the criteria for a 30 percent rating under that 
Code section is that of "characteristic callosities" of 
both feet, which the evidence here demonstrates.  Another 
criteria is that of pain on manipulation.  In the present 
case the veteran wears special shoes and the January 2002 
letter from the VA staff podiatrist indicated that the 
veteran's plantar warts condition caused tremendous 
discomfort.  Thus, the evidence satisfies that criteria as 
well.  While it is true that the medical evidence fails to 
reveal a marked deformity of the feet, such as pronation or 
abduction, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom be exhibited in order for a 
particular rating assignment to be appropriate.  This is 
especially so where, as here, the disability is being rated 
by analogy.  The Board here is satisfied that the veteran's 
bilateral warts cause a severe level of discomfort with 
respect to both of his feet, and that a 30 percent rating 
under Diagnostic Code 5276 accurately contemplates, by 
analogy, the type of symptomatology experienced by the 
veteran.  

The Board has considered whether a disability evaluation in 
excess of 30 percent is warranted for the veteran's bilateral 
plantar warts.  The evidence of record does not reveal marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, such as would warrant a 50 percent rating.  
Moreover, while the medical evidence does establish extreme 
tenderness of the plantar surfaces of the feet, in order to 
be entitled to a 50 percent rating under Diagnostic Code 
5276, it must be shown that such tenderness was not improved 
by orthopedic shoes and appliances.  Here, the veteran wore 
special shoes, which he specifically stated made a big 
improvement in his condition.  Thus, a 50 percent evaluation 
under Diagnostic code 5276 is not for application.  

The Board has contemplated whether any alternate Diagnostic 
codes may serve to afford the veteran a rating in excess of 
30 percent.  For a 50 percent rating under Diagnostic Code 
5278, for claw foot, the evidence must demonstrate marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, bilateral.  While the board acknowledges that the 
veteran has painful callosities, none of the other criteria 
are satisfied, therefore the veteran's overall disability 
picture does not most nearly approximate a 50 percent 
evaluation under that Code section.  No other Diagnostic 
Codes of the feet afford a rating in excess of 30 percent.  

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  However, as Diagnostic Code 5276, acquired flatfoot, 
does not evaluate the veteran's foot disability with respect 
to range of motion, sections 4.40 and 4.45, with respect to 
pain on motion, are not applicable.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The Board has further considered whether the veteran is 
entitled to a separate rating for a scar.  Except as 
otherwise provided in the Rating Schedule, all disabilities, 
including those arising from a single entity, are to be rated 
separately.  See 38 C.F.R. § 4.25 (2002).  One exception to 
this general rule, however, is the anti- pyramiding provision 
of 38 C.F.R. § 4.14 (2002), which states that evaluation of 
the same disability under various diagnoses is to be avoided.  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The medical evidence of record clearly establishes that the 
veteran has scar tissue on the soles of his feet.  Such scar 
tissue has been described by medical professionals as being 
hypersensitive.  However, to the extent that the veteran is 
limited by pain of his plantar feet, such pain has already 
been contemplated in his present rating under Diagnostic Code 
5276.  There is no evidence showing any distinct disability 
resulting from scars or scar tissue of the veteran's feet.  
Thus, a separate rating for a scar is not appropriate here. 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

Finally, the evidence does not reflect that the veteran's 
bilateral plantar warts has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
acknowledges the fact that special accommodations were 
required in order for the veteran to perform his work and 
further acknowledges the veteran's statements that his 
potential for advancement was limited due to his condition.  
However, the evidence demonstrates that the veteran has 
continued to retain his job and that thus, marked 
interference with employment has not been demonstrated.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 30 percent evaluation for bilateral plantar warts is 
granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

